Appeal from a judgment of the Supreme Court at Special Term, Delaware County, which denied plaintiff’s application for a divorce and dismissed her complaint. The action was not contested. Plaintiff produced one witness who testified to an alleged act of adultery committed by the defendant in a hotel in the city of Onconta. This witness swore that he permitted tlie defendant to use his room for the purpose of changing his clothes, and subsequently found him in bed with a woman. Evidently the Trial Judge was not satisfied with the proof offered by plaintiff. We are not persuaded that the judgment should be reversed. The circumstances are not without suspicion, and the Trial Judge saw and heard the key witness. His evaluation of the testimony under the circumstances should be preferred. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ.